COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00504-CR
                            NO. 02-14-00505-CR


OSCAR AGUILERAFERNANDEZ                                        APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1374347D, 1384081D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Oscar Aguilerafernandez2 pleaded guilty to aggravated assault

with a deadly weapon and assault on a family or household member in exchange

for sentences of two years’ confinement and five years’ confinement,

     1
      See Tex. R. App. P. 47.4.
     2
       Although appellant signed some of his paperwork using Aguilera as his
last name, we use the last name set out on his judgments of conviction.
respectively, and then filed notices of appeal.       On December 19, 2014, we

notified appellant that the trial court’s certification of his right to appeal in each

case stated that the cases were plea-bargain cases and that he had no right of

appeal. We informed appellant that his appeals would be dismissed unless he or

any party desiring to continue the appeals filed a response showing grounds for

continuing them by December 29, 2014. See Tex. R. App. P. 25.2(a)(2), (d),

44.3. Having received no response, we dismiss the appeals. See Tex. R. App.

P. 25.2(d), 43.2(f).


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




                                          2